Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 03/26/2019.  Claims 40-59 were pending. Claims 40-59 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/26/2019, 12/17/2021, 12/17/2021, 12/20/2021, 12/20/2021, 12/20/2021, 01/11/2022 and 01/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claim 54 is objected to because of the following informalities: claim 54 recites “The computational system of claim 52” in line 1 should be --The method of claim 52—to mark reference of method claim 52.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.2.	Claims 40-44, 50-55, and 58-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wabnig, et al. (“Wabnig”, US 2017/0140298 A1)

Regarding Claim 40, Wabnig discloses a computational system for use in machine learning, the computational system comprising (Wabnig, FIG.3, sampling 13, computational module 15, communications channel 17, [0062, 69]: a system implementing a Boltzmann machine for machine learning, comprising separate sampling module 13 and computational modules 15 interconnected by a data communications channel 17): 
at least one digital processor core (Wabnig, [0074]: The computational module 15 is implemented on a Central Processing Unit (CPU) or a Graphics Processor Unit (GPU)); and 
at least one nontransitory processor-readable medium communicatively coupleable to the at least one digital processor core and that stores at least one of processor-executable instructions or data which, when executed by the at least one digital processor core, causes the at least one digital processor core to implement a sampling server that (Wabnig, [0028, 52, claim 68]: a non-transitory computer-readable storage medium having stored thereon computer-readable code, which, when executed by computing apparatus, causes the computing apparatus to perform a method. Wabnig, [0021]: sampling module 13 (“sampling server”) and computational modules 15 may be implemented on different hardware modules having their own microprocessor or microcontroller): 
receives an initial set of parameters for an iteration of a machine learning process that is executing in parallel with the sampling server on a separate at least one digital processor core from the at least one digital processor core on which the sampling server is implemented (Wabnig, FIG.5, state memory 31, [0069-71, 79]: The computational module 15 takes the initial value of the parameter vector which can be set in a number of ways. For example, the parameter vector could initially be a zero vector representing the machine as having all units uncoupled and unbiased. Alternatively, or the initial value could be a random vector with a certain maximum entry. The sampling 13 and computational modules 15 are provided as separate, independent and parallel processing. Wabnig, [0090]: The computational module 15 operates in the learning phase to iteratively compute an optimized parameter vector using a set of samples buffered in the state memory 31); 
generates a first set of samples based on the initial set of parameters temporarily in parallel with execution of the machine learning process (Wabnig, [0070-71]: the sampling module 13 takes as input from the computational module 15 samples according to the function defined by the parameter. Wabnig, FIG.5, inner loop 19, sample memory 25, 27, [0090]: The sampling module 13 can resample using the current parameter vector whilst the optimization (inner loop 19) processing is ongoing, in asynchronous fashion, and generate new samples which are buffered in the sample memory 25, 27 for updating the state memory 31); and 
provide the first set of samples generated by sampling server as implemented by the at least one digital processor core for use in a further iteration of the machine learning process (Wabnig, FIG.5, outer loop 20, [0080-81]: The outer loop 20 (sampling process) proposes candidate state vectors as data, buffers and stores them in a state memory 31; the optimization (inner loop 19) takes these states and iteratively tries to adjust the parameter vector to maximize overlap with the example probability distribution (or minimize divergence. Wabnig, [0090]: The sampling module 13 can resample using the current parameter vector whilst the optimization (inner loop 19) processing is ongoing, in asynchronous fashion, and generate new samples which are buffered in the sample memory 25, 27 for updating the state memory 31).

Regarding Claim 41, Wabnig discloses the computational system of claim 40 wherein execution of the processor-executable instructions or data cause the at least one digital processor core to provide a first set of functions along with the first set of samples generated by sampling server, 
	wherein the first set of functions include are first- and second-order statistics (Wabnig, FIG.5, Kullback-Leibler (KL) module 45 [0081-82]: The KL module 45 (learning process) takes as input the example probability distribution, an ordering of the samples from an order memory 43 and energies for the samples from an energy memory 41. Wabnig, FIG.5, sorting module 33, example memory 35, order memory 43, KL module 45, [0088]: A sorting module 33 takes the example probability distribution over the visible units from the example memory 35, and to generate a list of the states in the state memory 31 that correspond to a particular example state. This list is stored in the order memory 43, which is used by the KL module 45); and 
causes the sampling server to send samples, functions of samples and an approximation to a log partition function to the at least one separate digital processor core on which the machine learning process executes (Wabnig, [0065-68]: The log partition function is log Z. The KL divergence has important implications for the ability of the distribution P(x) to represent the distribution. Wabnig, [0096]: An indication of the length of the sampling period t can be obtained by observing the partition function as a function of the length of the sampling period. If the partition function shows saturation, one can assume that the samples obtained provide a good approximation to the partition function).  

Regarding Claim 42, Wabnig discloses the computational system of claim 40 wherein execution of the processor-executable instructions or data cause the at least one digital processor core to draw samples via at least one of Markov Chain of single temperature Gibbs sampling, simulated tempering, parallel tempering, population annealing, annealed importance sampling, and from a Boltzmann distribution (Wabnig, FIG.3, [0069-70]: a hybrid machine is implemented a Boltzmann machine comprising separate sampling and computational modules 13, 15 interconnected by a data communications channel 17).  

Regarding Claim 43, Wabnig discloses the computational system of claim 40 wherein the machine learning process maximizes a log-likelihood of a generative model (Wabnig, [0065-68]: The log partition function is log Z. The KL divergence has important implications for the ability of the distribution P(x) to represent the distribution. Wabnig, [0096]: An indication of the length of the sampling period t can be obtained by observing the partition function as a function of the length of the sampling period. If the partition function shows saturation, one can assume that the samples obtained provide a good approximation to the partition function).  

Regarding Claim 44, Wabnig discloses the computational system of claim 40 wherein the at least one digital processor core on which the sampling server is implemented is further communicatively coupleable to at least one quantum processor (Wabnig, [0024]: the sampling module 13 (“sampling server”) is implemented as a quantum annealing machine), and execution of the processor-executable instructions or data cause the at least one digital processor core further to (Wabnig, FIG.4, sampling module 13 a-d, [0072-73]: multiple sampling modules 13a-d can be used in parallel): 
provide a current set of parameters from the sampling server (Wabnig, FIG.5, ); and 
receive a set of quantum processor generated samples from the at least one quantum processor, wherein the quantum processor draws samples from a distribution based at least in part on the current set of parameters provided by the sampling server (Wabnig, FIG.5, samplers 21, 23, [0077]: The sampling module 13 provides first and second samplers 21, 23. Each sampler 21, 23 is configured to receive as input a set of data representing the parameter vector from the computational module 15, to sample from the probability distribution defined by the parameter vector data and to generate candidate state vectors in the form of a sample string of bits (0 or 1), which are made available to the computational module over the communications link 17. Wabnig, FIG.8, S8.2-S8.3, [0097]: samples are taken and transmitted over the data channel 17 to the computational module 15).  
Regarding Claim 50, Wabnig discloses the computational system of claim 40 wherein execution of the processor-executable instructions or data cause the at least one digital processor core further to: 
	iteratively receive additional sets of parameters for each of a number of iterations of the machine learning process that is executing in parallel with the sampling server on the separate at least one digital processor core from the at least one digital processor core on which the sampling server is implemented (Wabnig, [0079]: computational module 15 takes initial vector from the previous iteration in the optimization process. Wabnig, FIG.5, Kullback-Leibler (KL) module 45, [0081]: the inner loop 19 takes these states and iteratively tries to adjust the parameter vector to maximize overlap with the example probability distribution (or minimize divergence). This is a form of optimization and, in this embodiment, the known KL-divergence algorithm is employed and implemented in the KL module 45. [0089-90]: the computational module 15 operates in the learning phase to iteratively compute an optimized parameter vector using a set of samples buffered in the state memory 31); 
iteratively generate an additional set of samples based on respective ones of the additional sets of parameters temporarily in parallel with execution of the machine learning process (Wabnig, FIG.5, [0090]: The sampling module 13 can resample using the current parameter vector whilst the optimization (inner loop 19) processing is ongoing, in asynchronous fashion, and generate new samples which are buffered in the sample memory 25, 27 for updating the state memory 31. Sampling and optimization can be performed in parallel); and 
iteratively provide the additional sets of samples generated by sampling server as implemented by the at least one digital processor core for use in the iterations of the machine learning process (Wabnig, [0081]: The outer loop 20 proposes candidate state vectors as data, buffers and stores them in a state memory 31; the inner loop 19 takes these states and iteratively tries to adjust the parameter vector to maximize overlap with the example probability distribution (or minimize divergence)).  

Regarding Claim 51, Wabnig discloses the computational system of claim 40 wherein the sampling server executes concurrently with the machine learning process, overlapping at least a portion thereof (Wabnig, [0089-90]: The computational module 15 operates in the learning phase to iteratively compute an optimized parameter vector using a set of samples buffered in the state memory 31, parameter memory 37 (inner loop 19). The sampling module 13 can resample using the current parameter vector whilst the optimization (inner loop 19) processing is ongoing, in asynchronous fashion, and generate new samples which are buffered in the sample memory 25, 27 for updating the state memory 31 (outer loop 20). Sampling and optimization can be performed in parallel.).  

Regarding Claim 52, Wabnig discloses a method of operation of a computational system for use in machine learning (Wabnig, FIG.3, sampling 13, computational module 15, communications channel 17, [0062, 69]: a system implementing a Boltzmann machine for machine learning, comprising separate sampling module 13 and computational modules 15 interconnected by a data communications channel 17), the method comprising: 
receiving, by at least one digital processor core that implements a sampling server, an initial set of parameters for an iteration of a machine learning process that is executing in parallel with the sampling server on a separate at least one digital processor core from the at least one digital processor core on which the sampling server is implemented (Wabnig, FIG.5, state memory 31, [0069-71, 79]: The computational module 15 takes the initial value of the parameter vector which can be set in a number of ways. For example, the parameter vector could initially be a zero vector representing the machine as having all units uncoupled and unbiased. Alternatively, or the initial value could be a random vector with a certain maximum entry. The sampling 13 and computational modules 15 are provided as separate, independent and parallel processing. Wabnig, [0090]: The computational module 15 operates in the learning phase to iteratively compute an optimized parameter vector using a set of samples buffered in the state memory 31); 
generating, by at least one digital processor core that implements a sampling server, a first set of samples based on the initial set of parameters temporarily in parallel with execution of the machine learning process (Wabnig, [0070-71]: the sampling module 13 takes as input from the computational module 15 samples according to the function defined by the parameter. Wabnig, FIG.5, inner loop 19, sample memory 25, 27, [0090]: The sampling module 13 can resample using the current parameter vector whilst the optimization (inner loop 19) processing is ongoing, in asynchronous fashion, and generate new samples which are buffered in the sample memory 25, 27 for updating the state memory 31); and 
providing, by at least one digital processor core that implements a sampling server, the first set of samples generated by sampling server as implemented by the at least one digital processor core for use in a further iteration of the machine learning process (Wabnig, FIG.5, outer loop 20, [0080-81]: The outer loop 20 (sampling loop) proposes candidate state vectors as data, buffers and stores them in a state memory 31; the inner loop 19 (computational loop) takes these states and iteratively tries to adjust the parameter vector to maximize overlap with the example probability distribution (or minimize divergence. Wabnig, [0090]: The sampling module 13 can resample using the current parameter vector whilst the optimization (inner loop 19) processing is ongoing, in asynchronous fashion, and generate new samples which are buffered in the sample memory 25, 27 for updating the state memory 31).  

Regarding Claim 53, Wabnig discloses the method of claim 52, further comprising: 
providing, by at least one digital processor core that implements a sampling server, a first set of functions along with the first set of samples generated by sampling server, wherein the first set of functions include are first- and second-order statistics (Wabnig, FIG.5, Kullback-Leibler (KL) module 45 [0081-82]: The KL module 45 (learning process) takes as input the example probability distribution, an ordering of the samples from an order memory 43 and energies for the samples from an energy memory 41. Wabnig, FIG.5, sorting module 33, example memory 35, order memory 43, KL module 45, [0088]: A sorting module 33 takes the example probability distribution over the visible units from the example memory 35, and to generate a list of the states in the state memory 31 that correspond to a particular example state. This list is stored in the order memory 43, which is used by the KL module 45); and 
sending functions of samples and an approximation to a log partition function by the sampling server to the at least one separate digital processor core on which the machine learning process executes (Wabnig, [0065-68]: The log partition function is log Z. The KL divergence has important implications for the ability of the distribution P(x) to represent the distribution. Wabnig, [0096]: An indication of the length of the sampling period t can be obtained by observing the partition function as a function of the length of the sampling period. If the partition function shows saturation, one can assume that the samples obtained provide a good approximation to the partition function).  

Regarding Claim 54, Wabnig discloses the computational system of claim 52, further comprising: 
drawing samples via at least one of Markov Chain of single temperature Gibbs sampling, simulated tempering, parallel tempering, population annealing, annealed importance sampling, and from a Boltzmann distribution by the separate at least one digital processor core that executes the machine learning process (Wabnig, FIG.3, [0069-70]: a hybrid machine is implemented a Boltzmann machine comprising separate sampling and computational modules 13, 15 interconnected by a data communications channel 17).  

Regarding Claim 55, Wabnig discloses the method of claim 52, further comprising: 
providing a current set of parameters from the sampling server to at least one quantum processor (Wabnig, FIG.5, state memory 31, [0082]: The outer loop 20 (sampling process) proposes candidate state vectors as data, buffers and stores them in a state memory 31; the inner loop 19 (optimization process) takes these states and iteratively tries to adjust the parameter vector to maximize overlap with the example probability distribution. Wabnig, FIG.8, S8.1, [0097]: the sampling module 13 receives the parameter vector currently in the parameter memory 37 of the computational module 15); and   
receiving, by the sampling server, a second set of quantum processor generated samples from the at least one quantum processor based at least in part on the current set of parameters provided by the sampling server (Wabnig, FIG.5, samplers 21, 23, [0077]: The sampling module 13 provides first and second samplers 21, 23. Each sampler 21, 23 is configured to receive as input a set of data representing the parameter vector from the computational module 15, to sample from the probability distribution defined by the parameter vector data and to generate candidate state vectors in the form of a sample string of bits (0 or 1), which are made available to the computational module over the communications link 17. Wabnig, FIG.8, S8.2-S8.3, [0097]: samples are taken and transmitted over the data channel 17 to the computational module 15).  

Regarding Claim 58, Wabnig discloses the method of claim 52, further comprising: 
(Wabnig, [0079]: computational module 15 takes initial vector from the previous iteration in the optimization process. Wabnig, FIG.5, Kullback-Leibler (KL) module 45, [0081]: the inner loop 19 takes these states and iteratively tries to adjust the parameter vector to maximize overlap with the example probability distribution (or minimize divergence). This is a form of optimization and, in this embodiment, the known KL-divergence algorithm is employed and implemented in the KL module 45. [0089-90]: the computational module 15 operates in the learning phase to iteratively compute an optimized parameter vector using a set of samples buffered in the state memory 31); 
iteratively generating an additional sets of samples based on respective ones of the additional sets of parameters temporarily in parallel with execution of the machine learning process (Wabnig, FIG.5, [0090]: The sampling module 13 can resample using the current parameter vector whilst the optimization (inner loop 19) processing is ongoing, in asynchronous fashion, and generate new samples which are buffered in the sample memory 25, 27 for updating the state memory 31. Sampling and optimization can be performed in parallel); and 
iteratively providing the additional sets of samples generated by sampling server as implemented by the at least one digital processor core for use in the iterations of the machine learning process (Wabnig, [0081]: The outer loop 20 proposes candidate state vectors as data, buffers and stores them in a state memory 31; the inner loop 19 takes these states and iteratively tries to adjust the parameter vector to maximize overlap with the example probability distribution (or minimize divergence)).    

Regarding Claim 59, Wabnig discloses the method of claim 52 wherein the sampling server executes concurrently with the machine learning process, overlapping at least a portion thereof (Wabnig, [0089-90]: The computational module 15 operates in the learning phase to iteratively compute an optimized parameter vector using a set of samples buffered in the state memory 31, parameter memory 37 (inner loop 19). The sampling module 13 can resample using the current parameter vector whilst the optimization (inner loop 19) processing is ongoing, in asynchronous fashion, and generate new samples which are buffered in the sample memory 25, 27 for updating the state memory 31 (outer loop 20). Sampling and optimization can be performed in parallel).   

Claim Rejections - 35 USC § 103
6.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.2.	Claims 45, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Wabnig, et al.  (“Wabnig”, US 2017/0140298 A1) as applied to claim 40, in view of Rose (US 8244650 B2).

Regarding Claim 45, Wabnig discloses the computational system of claim 44 as set forth above. 
However, Wabnig does not disclose
perform post processing on the samples received from the quantum processor.
Rose discloses
perform post processing on the samples received from the quantum processor (Rose, Abstract, col. 8, lines 14-32: A recursive approach to quantum computing employs an initial solution, determines intermediate solutions, evaluates the intermediate solutions and repeats using the intermediate solution, if the intermediate solution does not satisfy solution criteria. A best one of the intermediate solutions may be employed in the recursion. It is obvious for one of ordinary to implement the “recursive quantum computing” by establishing initial samples, quantum computing, evaluating intermediate samples and repeating steps if samples does not satisfy criteria).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “recursive quantum computation” of Rose into the invention of not satisfy solution criteria. A best one of the intermediate solutions may be employed in the recursion (Rose, Abstract, col. 8, lines 14-32).

Regarding Claim 56, Wabnig discloses the method of claim 55 as set forth above.
However, Wabnig does not disclose
performing post processing, by the sampling server, on the second set of samples before updating the current set of samples to produce a third set of samples based at least in part on the second set of samples.  
Rose discloses
performing post processing, by the sampling server, on the second set of samples before updating the current set of samples to produce a third set of samples based at least in part on the second set of samples (Rose, Abstract, col. 8, lines 14-32: A recursive approach to quantum computing employs an initial solution, determines intermediate solutions, evaluates the intermediate solutions and repeats using the intermediate solution, if the intermediate solution does not satisfy solution criteria. A best one of the intermediate solutions may be employed in the recursion. It is obvious for one of ordinary to implement the “recursive quantum computing” by establishing initial samples, quantum computing, evaluating intermediate samples and repeating steps if samples does not satisfy criteria).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “recursive quantum computation” of Rose into the invention of Wabnig. The suggestion/motivation would have been to improve post processing on the initial samples received from the quantum processor by implementing a recursive approach to quantum computing. The quantum computing employs an initial solution, determines intermediate solutions, evaluate the intermediate solutions and repeats using the intermediate solution, if the intermediate solution does not Rose, Abstract, col. 8, lines 14-32).

6.3.	Claims 46, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Wabnig, et al.  (“Wabnig”, US 2017/0140298 A1) as applied to claim 40, in view of Adachi et al. (“Adachi“, “Application of Quantum Annealing to Training of Deep Neural Networks,” October 21, 2015).

Regarding Claim 46, Wabnig discloses the computational system of claim 44 as set forth above. However, Wabnig does not disclose
the quantum processor performs chain embedding before drawing samples.  
Adachi discloses
the quantum processor performs chain embedding before drawing samples (Adachi, #3.2.2 Mapping RBMs onto the quantum annealing hardware graph, Pages 9-10, FIG4: embed this Ising model onto the D-Wave chip by mapping each visible node to a chain of vertical qubits, and each hidden node to a chain of horizontal qubits. If the voting threshold is set to 1.0 (strict enforcement), then any samples that violate the chain constraints will be discarded before the sample averages are computed. The theoretical Boltzmann distribution for the embedded Ising model 𝐸′′ should have a negligible contribution from these configurations due to the energy penalty).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “chain embedding” of Adachi into the invention of Wabnig. The suggestion/motivation would have been to improve sampling by implementing embedding the Ising model onto the D-Wave chip by mapping each visible node to a chain of vertical qubits, and each hidden node to a chain of horizontal qubits. If the voting threshold is set to 1.0 (strict enforcement), then any samples that violate the chain constraints will be discarded before the sample averages are computed. The theoretical Boltzmann distribution for the embedded Ising model 𝐸′′ should have a negligible contribution from these configurations due to the energy penalty from 𝐽𝐹𝑀. So that sample averages from the embedded Ising model should approximate the model expectations from the original RBM joint distribution (Adachi, #3.2.2, FIG.4, Pages 9-10).

Regarding Claim 57, Wabnig discloses the method of claim 55 as set forth above. 
However, Wabnig does not disclose
performing a chain embedding, by the quantum processor, before drawing samples by the quantum processor.  
Adachi discloses
performing a chain embedding, by the quantum processor, before drawing samples by the quantum processor (Adachi, #3.2.2 Mapping RBMs onto the quantum annealing hardware graph, Pages 9-10, FIG4: embed this Ising model onto the D-Wave chip by mapping each visible node to a chain of vertical qubits, and each hidden node to a chain of horizontal qubits. If the voting threshold is set to 1.0 (strict enforcement), then any samples that violate the chain constraints will be discarded before the sample averages are computed. The theoretical Boltzmann distribution for the embedded Ising model 𝐸′′ should have a negligible contribution from these configurations due to the energy penalty).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “chain embedding” of Adachi into the invention of Wabnig. The suggestion/motivation would have been to improve sampling by implementing embedding the Ising model onto the D-Wave chip by mapping each visible node to a chain of vertical qubits, and each hidden node to a chain of horizontal qubits. If the voting threshold is set to 1.0 (strict enforcement), then any samples that violate the chain constraints will be discarded before the sample averages are computed. The theoretical Boltzmann distribution for the embedded Ising model 𝐸′′ should have a negligible contribution from these configurations due to the energy penalty from 𝐽𝐹𝑀. So that sample averages from the embedded Ising model should approximate the model expectations from the original RBM joint distribution (Adachi, #3.2.2, FIG.4, Pages 9-10).

6.4.	Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Wabnig, et al.  (“Wabnig”, US 2017/0140298 A1) as applied to claim 40 in view of Huang et al. (“Huang”, US 2016/0191627 A1).

Regarding Claim 47, Wabnig discloses the computational system of claim 40 wherein the at least one digital processor core on which the sampling server is implemented is a first processor core of a graphical processor unit with a memory space, the separate at least one digital processor core that executes the machine learning process is a second processor core of the graphical processor unit (Wabnig, [0074]: computational module 15 can be implemented as a software algorithm on a computer Central Processing Unit (CPU) or a Graphics Processor Unit (GPU) (“2nd GPU”). [0071]: The sampling 13 and computational modules 15 are provided as separate, independent processing systems enabling them to be implemented using hardware and/or software appropriate to the respective module's processing requirements, and also to exploit asynchronous and parallel processing to improve performance. It is obvious for one of ordinary skill in the art to implement sampling module 15 on a processor core of a GPU (“1st GPU”)).
However, Wabnig does not disclose

Huang discloses
(Huang, FIG.1, computer system 100, graphics system 130, graphics processing unit (GPU) 135, 155, memory, 110, 140, 145, data bus 160, [0043-46]:  a graphics system 130 is coupled with the data bus 160 and the components of the computer system 100. The graphics system 130 includes a physical GPU 135 (“1st GPU”) and one or more additional physical GPUs 155 (“2nd GPU”), similar to the GPU 135. Each additional GPU 155 is adapted to operate in parallel with the GPU 135. Each additional GPU 155 can share the system memory 110, and memories 140 and 145 with the GPU 135).
share the memories 110, 140 and 145 in the computing system (Huang, FIG.1, [0039, 43-46]).

Regarding Claim 48, Wabnig discloses the computational system of claim 40 as set forth above, wherein the at least one digital processor core on which the sampling server is implemented is a processor core of a first graphical processor unit and the separate at least one digital processor core that executes the machine learning process is a processor core of a second graphical processor unit (Wabnig, [0074]: computational module 15 can be implemented as a software algorithm on a computer Central Processing Unit (CPU) or a Graphics Processor Unit (GPU) (“2nd GPU”). [0071]: The sampling 13 and computational modules 15 are provided as separate, independent processing systems enabling them to be implemented using hardware and/or software appropriate to the respective module's processing requirements, and also to exploit asynchronous and parallel processing to improve performance. It is obvious for one of ordinary skill in the art to implement sampling module 15 on a processor core of a GPU (“1st GPU”)).
However, Wabnig does not disclose
Huang discloses
(Huang, FIG.3, servers 340, 345, network 350, [0051]: Server 340 (sampling module 13), server 345 (computational module 15) are coupled to the network 350. FIG.1, computer system 100, CPU 105, communication interface 125, GPU 135, [0043, 52]: Each servers 340 and 350 that provides for graphics processing capabilities is computing systems 100 including graphics system 130.
(Huang, FIG.1, [0039, 43-46], FIG.3, [0050-53]).

Regarding Claim 49, Wabnig-Huang discloses the computational system of claim 48 wherein the at least one digital processor core on which the sampling server is implemented includes a plurality of digital processor cores of a plurality of processors that are separate and distinct from one another, and the plurality of processors are components of a plurality of computers, the computers which from a cluster of machines communicatively coupled via a network infrastructure (Huang, FIG.1, communication interface 125, [0042]: The network interface 125 allows the server 340 (computer system 100) to communicate with other server 345 (computer systems 100) via an electronic communications network 345). 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gibiansky et al., US 2016/0110657 A1, The method involves receiving data and determining a candidate machine learning method. The parameters of the candidate machine learning method are tuned. The determination is made that the candidate machine learning method and a parameter configuration for the candidate machine learning method are the best based on a measure of fitness subsequent to satisfaction of a stop condition. The candidate machine learning method and the parameter configuration for the candidate machine learning method are outputted. FIG.4.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446